Citation Nr: 1729465	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD), service-connected obstructive sleep apnea, and/or service-connected hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from January 1988 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Washington, DC.  A transcript of the hearing is of record. 

In October 2016, the Board dismissed the issue of an initial disability rating in excess of 30 percent for the service-connected status post nasal septoplasty with sinusitis due to withdrawal of the appeal, reopened the issues of service connection for hypertension and diabetes mellitus, and remanded the reopened issues for updated VA treatment records, VA examinations with medical opinions for the claimed hypertension and diabetes mellitus, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, additional VA treatment records were obtained in October 2016.  Also, in November 2016, VA examinations were performed, and the VA examiners provided medical opinions in connection with the appeals.  In December 2016, the Agency of Original Jurisdiction (AOJ) readjudicated the appeals; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In the December 2016 rating decision, service connection for diabetes mellitus was established.  Because the benefits sought on appeal were fully resolved in the Veteran's favor as a result of the previously ordered development, the issue of service connection for diabetes mellitus is no longer before the Board.    



FINDINGS OF FACT

1.  Pregnancy-induced hypertension and hypertension secondary to thyroid medication were manifested during service.

2.  Symptoms of the hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  The current hypertension was manifested many years after service and is not causally or etiologically related to service.

4.  The current hypertension was not proximately due to, or worsened beyond the natural progression by, the service-connected PTSD, sleep apnea, and/or hypothyroidism.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony the alleged past and current symptoms, diagnoses, and treatment for hypertension, as well as the reason why the Veteran believed that hypertension was related to service or a service-connected disability on a causation or aggravation basis.  The VLJ advised the Veteran to submit evidence linking the hypertension to service, a service-connected disability, or medication taken for a service-connected disability.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA examination with a medical opinion in November 2016.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the hypertension as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiner had adequate and accurate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran contends that the currently diagnosed hypertension is etiologically related to the pregnancy-induced hypertension during service in June 1989 or due to thyroid medication during service in 1992.  At the February 2016 Board hearing, the Veteran testified that she had gestational high blood pressure during her 1989 pregnancy while in service and now has current hypertension.  She testified that medical providers have told her that hypertension during pregnancy indicates a greater likelihood of developing hypertension later in life.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016). 

After review of all the lay and medical evidence of record, the Board finds that pregnancy-induced hypertension and hypertension due to thyroid medication were manifested during service.  The June 1989 service hospital discharge summary reveals that the Veteran's prenatal course was complicated by pregnancy-induced hypertension at 36 to 38 weeks of gestation and preeclampsia at the time of hospital admission.  See also the November 1997 service separation report of medical history (answering "Yes" when asked if she then had or had ever had high or low blood pressure and explained that she had high blood pressure during pregnancy in 1989).  Also, a March 1992 service medical provider noted that the Veteran had hypertension, as well as bleeding, due to thyroid medication.  

The Board next finds that the evidence shows that symptoms of hypertension were not "chronic" in service or continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The evidence shows that in service the Veteran experienced pregnancy-induced hypertension at 36 to 38 weeks of gestation and preeclampsia at the time of hospital admission; however, this was not an ongoing or recurrent hypertension, and symptoms were not chronic in service.  At the January 1995 service examination, which was performed after the pregnancy-induced hypertension and hypertension due to thyroid medication, the blood pressure reading was within normal limits (i.e., 120/86).  At the November 1997 service separation examination, the Veteran reported that she continued to take thyroid medication (i.e., Synthroid), and the blood pressure reading was within normal limits (i.e., 122/84), while the Veteran reported only the history of having experienced hypertension during pregnancy.  

With regard to symptoms after service, hypertension was first manifested after service in 2007, approximately nine years after service separation.  Considered together with the lay and medical evidence contemporaneous to service showing that hypertensive symptoms related to pregnancy and thyroid medication resolved during service, and an absence of complaints, history, findings, or treatment for hypertension or high blood pressure in the years immediately after service separation, the nine-year gap between service and the onset of hypertension is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The absence of post-service diagnosis and treatment for hypertension for nine years after service is not the only factor relied upon by the Board in making this finding, but is one of several factors relied upon, and the Board's reliance upon this factor is consistent with the Court's balanced holding in Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension symptoms or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence is against finding that the current hypertension, which was manifested many years after service, is causally or etiologically related to service or was caused or worsened beyond the natural progression (i.e., aggravated) by the service-connected disabilities of obstructive sleep apnea and/or service-connected hyperthyroidism.  After interview and examination of the Veteran and review of the record, the November 2016 VA examiner opined that it was less likely than not that current hypertension had its onset during service or was otherwise causally or etiologically related to service.  When providing rationale for the medical opinion, the November 2016 VA examiner explained that there was no medical literature that identified pregnancy-induced hypertension as a risk factor for later developing essential hypertension.  The November 2016 VA examiner wrote that gestational hypertension referred to hypertension without proteinuria or other signs and symptoms of preeclampsia that develops after 20 weeks of gestation and should resolve by 12 weeks post-partum.  The November 2016 VA examiner noted that, if hypertension persisted beyond 12 weeks post-partum, the diagnosis was revised to chronic or pre-existing hypertension that was masked by the physiologic decrease in blood pressure that occurred in early pregnancy.  The November 2016 VA examiner wrote that, if hypertension resolved post-partum, the diagnosis was revised to transient hypertension of pregnancy (i.e., gestational hypertension).  The November 2016 VA examiner opined that there was no relationship between the pregnancy-induced hypertension and the current hypertension because the Veteran was not found to be hypertensive at 13 weeks post-partum; therefore, it was less likely than not that the pregnancy-induced hypertension caused the current hypertension. 

In addition, the November 2016 VA examiner opined that it was less likely than not that the current hypertension was secondary to the use of thyroid medication in 1992.  In support of the medical opinion, the November 2016 VA examiner noted that hypertension was a known side effect of Synthroid (i.e., thyroid medication), and the Veteran continued to have hypothyroidism and remained on Synthroid at that time.  The November 2016 VA examiner wrote that the Veteran had a current diagnosis of essential hypertension, and there was no medical literature showing that hypothyroidism and or treatment for hypothyroidism was an etiology of essential hypertension. 

After considering the question of whether hypertension was caused by the service-connected PTSD, sleep apnea, or hypothyroidism, the November 2016 VA examiner provided a negative medical opinion.  When providing rationale for the medical opinion, the November 2016 VA examiner explained that there was no evidence-based medicine that identifies PTSD or hypothyroidism as an etiology of hypertension.  The November 2016 VA examiner noted that the medical literature showed that hypertension and obstructive sleep apnea were frequently co-existing conditions, and the association between obstructive sleep apnea and hypertension appeared to be particularly prominent with resistant hypertension.  The November 2016 VA examiner noted that, because the Veteran was currently prescribed a continuous positive airway pressure (CPAP) machine for treatment of sleep apnea and was compliant with its use, sleep apnea should not be contributing to hypertension.  The November 2016 VA examiner commented that documented blood pressure readings in treatment records show that the Veteran's blood pressure remained well-controlled on low doses of two anti-hypertensive agents.  

The November 2016 VA examiner provided a negative medical opinion on the question of whether hypertension was worsened beyond the natural progression by the service-connected PTSD, sleep apnea, and/or hypothyroidism.  In support of the medical opinion, the November 2016 VA examiner reasoned that two low doses of
anti-hypertensive agents currently control hypertension, and there was no
evidence of uncontrolled hypertension at this time.  The November 2016 VA examiner opined that there was no current evidence to support a claim that PTSD, OSA and or hypothyroidism the Veteran's well controlled essential hypertension.

The November 2016 VA examiner added that the pathogenesis of primary hypertension (formerly called essential hypertension) was poorly understood but was most likely the result of numerous genetic and environmental factors that have multiple compounding effects on cardiovascular and renal structure and function.  The November 2016 VA examiner opined that, overall, there was no evidence-based medicine that identified hypothyroidism, sleep apnea, pregnancy-induced hypertension, or PTSD were etiologies for essential hypertension.

The November 2016 VA examiner has medical expertise, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and medical principles.  For these reasons, the November 2016 VA medical opinion is of significant probative value.    

In March 2016, a treating VA medical provider opined that there was more likely than not a correlation between the current hypertension and hypertension during pregnancy and sleep apnea and PTSD.  Correlation rather than causation or aggravation was the terminology used, and no rationale was provided for the medical opinion.  Similarly, in a February 2016 private medical opinion, a medical provider wrotet hat the veteran had a history of hypertension, including hypertension during pregnancy, and hypothyroidism and sleep apnea made the hypertension worse; however, no rationale for the medical opinion was provided.  For these reasons, the Board finds that the February 2016 private medical opinion and the March 2016 medical opinion from a VA medical provider are of minimal probative value and are outweighed by the well-reasoned November 2016 VA medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

Although the Veteran has asserted her belief that the service-connected PTSD, sleep apnea, or hypothyroidism caused or aggravated hypertension, or that hypertension was alternatively related to the pregnancy-induced hypertension or hypertension due to thyroid medication manifested during service, she is a lay person and, under the facts of this case that include no chronic in-service symptoms and no continuous post-service symptoms or complaints or findings, and involve diagnoses of pregnancy-induced hypertension and essential hypertension, does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of the currently diagnosed essential hypertension.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of complex interactions between different body systems (e.g., cardiovascular and psychiatric, respiratory, and endocrine system), and involve making findings based on medical knowledge and clinical testing results, not just observable symptoms.  Consequently, the Veteran's purported opinion relating hypertension to service or to the service-connected disabilities of PTSD, sleep apnea, and/or hypothyroidism on either a causation or aggravation basis is of no probative value.  

Thus, the weight of the evidence is against a finding that hypertension was incurred in or was otherwise caused by active service, to include as secondary to service-connected PTSD, sleep apnea, and/or hypothyroidism.  In consideration of the 

foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension, including on a secondary basis, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, including as secondary to the service-connected PTSD, service-connected obstructive sleep apnea, and/or service-connected hyperthyroidism, is denied.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


